
	

115 HR 4564 : Post-Caliphate Threat Assessment Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4564
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To require a threat assessment on current foreign terrorist fighter activities, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Post-Caliphate Threat Assessment Act of 2017. 2.Threat assessment (a)In generalThe Secretary of Homeland Security, in coordination with the Secretary of State and Director of National Intelligence, shall conduct a threat assessment of current foreign terrorist fighter activities. Such assessment shall include the following:
 (1)A detailed summary of current foreign terrorist fighter travel and trends, including countries of origin, travel destinations, and means of travel.
 (2)An analysis of any country or region with a significant increase in foreign terrorist fighter activity.
 (3)An analysis of foreign terrorist fighter travel trends in and out of Iraq and Syria. (b)Congressional communicationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall report to the Committee on Homeland Security, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate on the threat assessment required under subsection (a).
			Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk
